Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered September 15, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). We reject the contention of defendant that County Court abused its discretion in denying his motion at sentencing seeking to withdraw his plea (see CPL 220.60 [3]). The assertion of innocence by defendant in support of the motion is belied by his admission of guilt during the plea colloquy (see People v Viscomi, 286 AD2d 886, 887 [2001], lv denied 97 NY2d 763 [2002]). Even assuming, arguendo, that the motion to withdraw the plea preserved for our review defendant’s challenge to the factual sufficiency of the *1348plea allocution, we conclude that defendant’s contention is without merit. Defendant admitted during the plea colloquy that, while a passenger in a vehicle, he possessed the components of a firearm and ammunition, and that when assembled, the firearm was operable (see Penal Law § 265.00 [15]; § 265.02 [4]). The sentence is not unduly harsh or severe. Present—Scudder, J.E, Kehoe, Martoche and Green, JJ.